UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6108


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

HERMAN LEE INGRAM,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00361-HEH-1)


Submitted:     April 8, 2011                 Decided:   April 22, 2011


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Lee Ingram, Appellant Pro Se.    Olivia L. Norman, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Herman Lee Ingram appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Ingram, No. 3:05-cr-00361-HEH-

1 (E.D. Va. Dec. 21, 2010).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




                                2